DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, and 8-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10623809. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is .
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10623809. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 is generic to a species or sub-genus claimed in patent claim 2, i.e., the entire scope of the patent claim 2 falls within the scope of the claim 6 of the application.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10623809. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 is generic to a species or sub-genus claimed in patent claim 1, i.e., the entire scope of the patent claim 1 falls within the scope of the claim 10 of the application.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10623809. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 is generic to a species or sub-genus claimed in patent claim 1, i.e., the entire scope of the patent claim 1 falls within the scope of the claim 16 of the application.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10623809. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 is generic to a species or sub-genus claimed in patent claim 1, i.e., the entire scope of the patent claim 1 falls within the scope of the claim 19 of the application.
Claim 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10623809 in view of Emsley et al. (US 7213257).

Application claim 17 recites, in part, “generating a return band frequency response for the CATV return band including an in- channel amplitude response for each active carrier.” Apart from the aforementioned limitations, patent claim 2 substantially encompasses the limitations presented in application claim 1.
Emsley teaches a frequency response comprising an amplitude response (Col. 6, lines 56-60, “Further illustratively according to this aspect of the invention, the method includes comparing the amplitudes of the received test signals to each other to determine variation of the amplitude of the frequency response characteristic across the frequencies contained in the test signals.” Col. 9, lines 61-67).
Considering Emsley, a person of ordinary skill in the art would conclude that the invention defined in application claim 17 would have been an obvious variation of the invention defined in claim 1 of the patent. Although the conflicting claims are not identical, the application claim is not patentably distinct from the patent claim because the examined application claim would have been obvious over the patent claim when considered with the cited prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination Quigley et al. (US 2001/0055319), Renken et al. (US 2012/0213259), and Wolcott et al. (US 2014/0254392).

Regarding claim 1, Quigley teaches a method for determining return band frequency characteristics of a cable television (CATV) return band comprising:
determining a transmit carrier frequency ([0198]-[0199], [0494], “The set-up configuration includes the carrier frequency, the baud rate, the minislot size, the required packet size, and ranging thresholds.”), symbol rate ([0266], [0358], [0494], “The set-up configuration includes the carrier frequency, the baud rate, the minislot size, the required packet size, and ranging thresholds.”), and level ([0198]-[0199], [0247], [0265], “The burst receiver 292 also provides for ranging 
accessing a transmit carrier ranging error level for each active carrier ([0140], “The timing offset generator 26 encodes the timing offset (ranging error) detected by the upstream receiver into a slot timing offset message.” [0198]-[0199]),
wherein the level for each active carrier is adjusted by its transmit carrier ranging error level ([0152], “The timing offset (error) message is generated by the cable modem termination system. The timing offset (error) is simply the difference between the expected time and the actual arrival time of the message during the ranging slot at the cable modem termination system receiver.” [0198], [0247], “The ranging operation involves the determination at the burst receiver of such parameters as the ranging offset measurement,….” [0418], [0426], “the communication of slot timing information and/or data-type information is performed after a ranging process, such that the power level, carrier frequency and slot timing of the received upstream data packets have been adjusted to desirable values.” [0462]);
determining an average transmit level for the plurality of active carriers ([0271], “the power estimator 616 measures the average power of the signals transmitted in the channel by the subscriber modem 12 to the headend 10.” [0272], [0274]);

determining an in-channel response for each active carrier based on the transmit carrier pre-equalizer filter coefficients for the active carrier ([0108], “FIGS. 88A-88C are frequency response diagrams illustrating common noise (such as ingress) cancellation according to the method shown in FIG. 87.” [0110], [0559], [0560], “The training sequence is used to derive coefficients for FFE 359. These coefficients represent the frequency shaping required to compensate for the individual noise of the particular cable modem transmitting the ranging packet, i.e., the frequency shaping required to provide a flat frequency response at the output of DFE 353.” [0563]);
generating a return band frequency response ([0108], “FIGS. 88A-88C are frequency response diagrams illustrating common noise (such as ingress) cancellation according to the method shown in FIG. 87.” [0110], [0559]-[0560], [0563]); and
generating a display of the return band frequency response ([0059], [0560], [0563], Figs. 90A-90B).

Renken teaches:
test equipment comprising a signal analyzer ([0012], “a technician with a portable network tester may have to be sent to perform network measurements in the field or at customer premises.” [0066], “Additionally, the transmitters and receivers actively used in a DOCSIS connection could also be used to perform both active and passive network service tests to measure the DOCSIS connection characteristics, as known in the art.” [0071], [0091]); and
a return band frequency response for a return band based on an in-channel response for each active carrier ([0120], [0131], “The DAAP 770 coordinates, compares, processes and analyses measurement results from MCCMs 100 and from UMS 9 and/or DMS 128. By way of example, it may compute the downstream frequency response of the network paths connecting each MCCM 100 to the headend 5 by comparing the carrier levels measured at the MCCM 100 to those measured at the DMS 128, as described hereinabove. Similarly, it may compute the upstream frequency response by comparing the carrier levels for the upstream test signal generated at the MCCM 100 as described hereinabove to those measured at the UMS 9.”).

The combination teaches the limitations specified above; however, the combination does not expressly teach the display including the average transmit level for the plurality of active carriers.
Wolcott teaches a display including an average level ([0035], “the spectral analysis may output frequency spectrum data in the form of minimum values, maximum values, average values, instantaneous values, or a combination of these. For example, FIG. 3A illustrates a frequency spectrum calculated for a signal received at one AD.” [0111], “In certain variations, step 1110 may average or accumulate the collected data over time, which may include, for each frequency, accumulating and/or averaging the data over every iteration from a selected starting point in time, or may include a windowed average of a predetermined number of the most recent iterations of data.” [0113], “Detecting a frequency peak may further be based on instantaneous frequency measurements or average frequency measurements in which a number of frequency measurements are averaged over time.” Figs. 3A-3C).

Regarding claim 2, the combination further teaches wherein accessing a transmit carrier ranging error level for each active carrier comprises:
determining the transmit carrier ranging error level for each active carrier using at least one of a cable modem and a Cable Modem Termination System (CMTS) Simple Network Management Protocol (SNMP) Management Information Base (MIB) (Quigley: [0140], “Slot timing offset generator 26 receives a timing offset (ranging signal) message 27 from each individual cable modem 12 with which the cable modem termination system is in communication.” [0198]-[0199]).

Regarding claim 16, the combination teaches the limitations specified in claim 10; however, the combination does not expressly teach wherein the test equipment updates a graphical display based on the average transmit level.
Wolcott teaches a display including an average level ([0035], “the spectral analysis may output frequency spectrum data in the form of minimum values, maximum values, average values, instantaneous values, or a combination of these. For example, FIG. 3A illustrates a frequency spectrum calculated for a signal received at one AD.” 
In view of Wolcott’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the test equipment updates a graphical display based on the average transmit level. The modification would facilitate analysis of data over a period of time (see Wolcott: [0035], [0111]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Quigley, Renken, Wolcott, and Okamoto (US 2007/0121712).

Regarding claim 3, the combination teaches the limitations specified above; however, the combination does not expressly teach wherein determining transmit carrier pre-equalizer filter coefficients for each active carrier comprises: determining the transmit carrier pre-equalizer filter coefficients for each active carrier from a cable modem in the test equipment.
Okamoto teaches determining pre-equalizer filter coefficients in test equipment ([0172], “the control processor 370 within the test device 300 obtains these pre-
In view of Okamoto’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that determining transmit carrier pre-equalizer filter coefficients for each active carrier comprises determining the transmit carrier pre-equalizer filter coefficients for each active carrier from a cable modem in the test equipment. The modification would serve to assist in identifying problems in the network (see Okamoto: [0152]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Quigley, Renken, Wolcott, and Voldman et al. (US 7085306).

Regarding claim 4, the combination teaches the limitations specified above; however, the combination does not expressly teach adjusting the levels of the plurality of active carriers according to the transmit carrier ranging error levels for the plurality of active carriers.
Voldman teaches provides a teaching for performing a ranging process on all or some upstream transmission frequencies (Col. 20, line 57 to col. 21, line 10, “Once the CM 16 initializes its internal parameters to the configuration parameters received from the CMTS 12 in an upstream channel descriptor message, and further completes a ranging process on all or some upstream transmission frequencies specified in the upstream channel descriptor message, the CM 16 may establish IP connectivity.”).
.

Claim 6, 8, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Quigley, Renken, Wolcott, and Masuko (US 2009/0048835).

Regarding claim 6, the combination teaches the limitations specified above; however, the combination does not expressly teach wherein generating a display of the return band frequency response comprises: establishing the average transmit level as a zero reference of the return band frequency response. 
Masuko teaches establishing an average level as a zero reference of a frequency spectrum ([0035], “A logarithmic frequency spectrum to which amplitude normalization has been performed can be alternatively used. The amplitude normalization is specifically performed by using a method of setting an average of the amplitudes of the logarithmic frequency spectrum at a constant value (for example, zero)….”).
In view of Masuko’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that generating a display of the return band frequency response comprises establishing the average transmit level as a zero reference of the return band 

Regarding claim 8, the combination further teaches wherein generating a return band frequency response comprises plotting the in-channel response for each active carrier with the zero reference (Quigley: [0059], [0560], [0563], Figs. 90A-90B; Masuko: [0035]).

Regarding claim 22, the combination teaches the limitations specified in claim 17; however, the combination does not expressly teach updating the return band frequency response based on recalculating the average transmit level.
Wolcott teaches a display including an average level over time([0035], “the spectral analysis may output frequency spectrum data in the form of minimum values, maximum values, average values, instantaneous values, or a combination of these. For example, FIG. 3A illustrates a frequency spectrum calculated for a signal received at one AD.” [0111], “In certain variations, step 1110 may average or accumulate the collected data over time, which may include, for each frequency, accumulating and/or averaging the data over every iteration from a selected starting point in time, or may include a windowed average of a predetermined number of the most recent iterations of data.” [0113], “Detecting a frequency peak may further be based on instantaneous frequency measurements or average frequency measurements in which a number of frequency measurements are averaged over time.” Figs. 3A-3C).
.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Quigley, Renken, Wolcott, and Emsley et al. (US 7213257).

Regarding claim 9, the combination teaches the limitations specified above; however, the combination does not expressly teach further teaches wherein the display of the return band frequency response comprises an amplitude response of each active carrier.
Emsley teaches a frequency response comprising an amplitude response (Col. 6, lines 56-60, “Further illustratively according to this aspect of the invention, the method includes comparing the amplitudes of the received test signals to each other to determine variation of the amplitude of the frequency response characteristic across the frequencies contained in the test signals.” Col. 9, lines 61-67).
In view of Emsley’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the display of the return band frequency response comprises an amplitude response of each active carrier. The modification would serve to provide additional information for frequency response analysis.

Claims 10-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Quigley and Renken.
Regarding claim 10, Quigley teaches a system comprising:
a cable modem ([0009], [0111], [0131], “a personal computer 1048, disposed within the home 1014, is connected via cable 1011 to the cable modem 12 which communicates via coaxial cable 1017 with the hybrid fiber coaxial network 1010, which in turn communicates via optical fiber 1020 with the cable modem termination system (CMTS) including line card 1042 of the headend 1012. Internet router 1040 facilitates communication between the headend 1012 and the Internet or any other desired device or network.” Fig. 2); and
wherein the test equipment is to:
energize the cable modem to log in to a Cable Modem Termination System (CMTS) ([0009], [0111], [0131], Fig. 2) and generate a plurality of active carriers in the CATV return band ([0254]-[0255], [0257], [0265]),
each active carrier being a Data Over Cable Service Interface Specifications (DOCSIS)-compliant carrier ([0358], [0460], “The multimedia cable network system (MCNS) Data-Over-Cable Service Interface Specifications (DOCSIS) radio frequency interface specification (SP-RFI-I02-971008) protocol specifies a time-division multiple access (TDMA) protocol for the upstream transmission of data packets from cable modems to a cable modem termination system. … The DOCSIS protocol 
determine a transmit carrier frequency ([0198]-[0199], [0494], “The set-up configuration includes the carrier frequency, the baud rate, the minislot size, the required packet size, and ranging thresholds.”) and a level ([0198]-[0199], [0247], [0265], “The burst receiver 292 also provides for ranging functions (e.g., slot timing, power level, carrier frequency (FIG. 4)….”) for each active carrier;
access a transmit carrier ranging error level for each active carrier ([0140], “The timing offset generator 26 encodes the timing offset (ranging error) detected by the upstream receiver into a slot timing offset message.” [0198]-[0199]);
determine transmit carrier pre-equalizer filter coefficients for each active carrier via the cable modem ([0017], “Afterwards, a ranging signal is received at the headend from each user terminal and feedforward equalizer coefficients corresponding to the transmit equalizer coefficients for each user terminal are generated from the ranging signals. The feedforward equalizer (FFE) coefficients are transmitted to the respective user terminals, where they are applied to a transmit equalizer filter to compensate for individual noise at the respective user terminals.” [0242], [0247], [0480]);
compute an average transmit level for the plurality of active carriers ([0271], “the power estimator 616 measures the average power of the 
determine an in-channel response for each active carrier in the return band based on the transmit carrier pre-equalizer filter coefficients for each active carrier ([0108], “FIGS. 88A-88C are frequency response diagrams illustrating common noise (such as ingress) cancellation according to the method shown in FIG. 87.” [0110], [0559]-[0560], [0563]); and
generate a return band frequency response ([0108], “FIGS. 88A-88C are frequency response diagrams illustrating common noise (such as ingress) cancellation according to the method shown in FIG. 87.” [0110], [0559]-[0560], [0563]).
Quigley does not expressly teach that the system includes a test equipment to test a cable television (CATV) return band comprising a cable modem and signal analyzer. Quigley also does not expressly that the step of determining comprises determining with the signal analyzer. Quigley also does not expressly teach that the return band frequency response is for the CATV return band based on the in-channel response for each active carrier in the return band.
Renken teaches:
test equipment to test a cable television (CATV) return band comprising a cable modem and signal analyzer ([0012], “a technician with a portable network tester may have to be sent to perform network measurements in the field or at customer premises.” [0065], “DOCSIS modems with two or more upstream 
a return band frequency response for a return band based on an in-channel response for each active carrier ([0120], [0131], “The DAAP 770 coordinates, compares, processes and analyses measurement results from MCCMs 100 and from UMS 9 and/or DMS 128. By way of example, it may compute the downstream frequency response of the network paths connecting each MCCM 100 to the headend 5 by comparing the carrier levels measured at the MCCM 100 to those measured at the DMS 128, as described hereinabove. Similarly, it may compute the upstream frequency response by comparing the carrier levels for the upstream test signal generated at the MCCM 100 as described hereinabove to those measured at the UMS 9.”).
In view of Renken, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Quigley such that the system includes a test equipment to test a cable television (CATV) return band comprising a cable modem and signal analyzer. The modification would aid in 

Regarding claim 11, the combination further teaches wherein to access a transmit carrier ranging error level for each active carrier, the test equipment is to: determine the transmit carrier ranging error level for each active carrier using at least one of the cable modem and a CMTS Simple Network Management Protocol (SNMP) Management Information Base (MIB) (Quigley: [0140], “Slot timing offset generator 26 receives a timing offset (ranging signal) message 27 from each individual cable modem 12 with which the cable modem termination system is in communication.” [0198]-[0199]).

Regarding claim 15, the combination further teaches wherein the cable modern adjusts the level for each active carrier by its ranging error (Quigley: [0152], “The timing offset (error) message is generated by the cable modem termination system. The timing offset (error) is simply the difference between the expected time and the actual arrival time of the message during the ranging slot at the cable modem termination system receiver.” [0198], [0247], “The ranging operation involves the determination at the burst receiver of such parameters as the ranging offset measurement,….” [0418], [0426], “the .

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Quigley, Renken, and Masuko.

Regarding claim 12, the combination teaches the limitations specified above; however, the combination does not expressly teach wherein the test equipment is to: establish the average transmit level as a zero reference of the return band frequency response.
Masuko teaches establishing an average level as a zero reference of a frequency spectrum ([0035], “A logarithmic frequency spectrum to which amplitude normalization has been performed can be alternatively used. The amplitude normalization is specifically performed by using a method of setting an average of the amplitudes of the logarithmic frequency spectrum at a constant value (for example, zero)….”).
In view of Masuko’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the test equipment is to: establish the average transmit level as a 

Regarding claim 13, the combination further teaches wherein to generate a return band frequency response, the test equipment is to: plot each active carrier's in-channel response on a display with the zero reference (Quigley: [0059], [0560], [0563], Figs. 90A-90B; Masuko: [0035]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Quigley, Renken, Masuko, and Emsley.

Regarding claim 14, the combination teaches the limitations specified above; however, the combination does not expressly teach wherein the plot of each active carrier's in-channel response includes an amplitude response of each active carrier with the zero reference.
Emsley teaches a frequency response comprising an amplitude response (Col. 6, lines 56-60, “Further illustratively according to this aspect of the invention, the method includes comparing the amplitudes of the received test signals to each other to determine variation of the amplitude of the frequency response characteristic across the frequencies contained in the test signals.” Col. 9, lines 61-67).
In view of Emsley’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the plot of each active carrier's in-channel response includes an .

Claims 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Quigley, Renken, and Masuko (US 2009/0048835).
Regarding claim 17, Quigley teaches a method for determining linearity of an amplitude response of a cable television (CATV) return band comprising:
energizing a cable modem to log in to a Cable Modem Termination System (CMTS) ([0009], [0111], [0131], Fig. 2) and generate a plurality of active carriers in the CATV return band ([0254]-[0255], [0257], [0265]),
each active carrier of the plurality of active carriers being a Data Over Cable Service Interface Specifications (DOCSIS)-compliant carrier ([0358], [0460], “The multimedia cable network system (MCNS) Data-Over-Cable Service Interface Specifications (DOCSIS) radio frequency interface specification (SP-RFI-I02-971008) protocol specifies a time-division multiple access (TDMA) protocol for the upstream transmission of data packets from cable modems to a cable modem termination system. … The DOCSIS protocol currently defines six burst types which may be used in upstream communications.”);
determining a transmit carrier frequency ([0198]-[0199], [0494], “The set-up configuration includes the carrier frequency, the baud rate, the minislot size, the required packet size, and ranging thresholds.”) and a level ([0198]-[0199], [0247], [0265], “The burst receiver 292 also provides for ranging functions (e.g., 
accessing a transmit carrier ranging error level for each active carrier of the plurality of active carriers in the CATV return band ([0140], “The timing offset generator 26 encodes the timing offset (ranging error) detected by the upstream receiver into a slot timing offset message.” [0198]-[0199]),
wherein the level for each active carrier is adjusted by its ranging error ([0152], “The timing offset (error) message is generated by the cable modem termination system. The timing offset (error) is simply the difference between the expected time and the actual arrival time of the message during the ranging slot at the cable modem termination system receiver.” [0198], [0247], “The ranging operation involves the determination at the burst receiver of such parameters as the ranging offset measurement,….” [0418], [0426], “the communication of slot timing information and/or data-type information is performed after a ranging process, such that the power level, carrier frequency and slot timing of the received upstream data packets have been adjusted to desirable values.” [0462]);
determining transmit carrier pre-equalizer filter coefficients for each active carrier ([0017], “Afterwards, a ranging signal is received at the headend from each user terminal and feedforward equalizer coefficients corresponding to the transmit equalizer coefficients for each user terminal are generated from the ranging signals. The feedforward equalizer (FFE) coefficients are transmitted to the respective user terminals, where they are applied to a transmit equalizer filter 
computing an average transmit level for the plurality of active carriers ([0271], “the power estimator 616 measures the average power of the signals transmitted in the channel by the subscriber modem 12 to the headend 10.” [0272], [0274]); and
generating a return band frequency response ([0108], “FIGS. 88A-88C are frequency response diagrams illustrating common noise (such as ingress) cancellation according to the method shown in FIG. 87.” [0110], [0559]-[0560], [0563]).
Quigley does not expressly teach the step of determining includes determining with test equipment. Quigley also does not expressly teach that the return band frequency response is for the CATV return band including an in-channel amplitude response for each active carrier and a zero reference of a frequency spectrum of the CATV return band, wherein the zero reference is based on the average transmit level.
Renken teaches:
test equipment comprising a signal analyzer ([0012], “a technician with a portable network tester may have to be sent to perform network measurements in the field or at customer premises.” [0066], “Additionally, the transmitters and receivers actively used in a DOCSIS connection could also be used to perform both active and passive network service tests to measure the DOCSIS connection characteristics, as known in the art.” [0071], [0091]); and

In view of Renken, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Quigley to such that such that the step of determining comprises determining with test equipment, and such that the return band frequency response is for the CATV return band including an in-channel amplitude response for each active carrier. The modification would aid in characterizing and isolating network faults. The modification would additionally facilitate identification of unexpected carrier level or frequency response changes (see Renken: [0131]).
The combination teaches the limitations specified above; however, the combination does not expressly teach that the return band frequency response includes a zero reference of a frequency spectrum of the CATV return band, wherein the zero reference is based on the average transmit level.

In view of Masuko’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the return band frequency response includes a zero reference of a frequency spectrum of the CATV return band, wherein the zero reference is based on the average transmit level. The modification would serve to facilitate frequency response analysis.

Regarding claim 18, the combination further teaches wherein accessing a transmit carrier ranging error level for each active carrier comprises: determining the transmit carrier ranging error level for each active carrier using at least one of a cable modem and a Cable Modem Termination System (CMTS) Simple Network Management Protocol (SNMP) Management Information Base (MIB) (Quigley: [0140], “Slot timing offset generator 26 receives a timing offset (ranging signal) message 27 from each individual cable modem 12 with which the cable modem termination system is in communication.” [0198]-[0199]).

.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Quigley, Renken, Masuko, and Voldman.

Regarding claim 19, the combination teaches the limitations specified above; however, the combination does not expressly teach adjusting the levels of the plurality of active carriers according to the transmit carrier ranging error levels for the plurality of active carriers.
Voldman teaches provides a teaching for performing a ranging process on all or some upstream transmission frequencies (Col. 20, line 57 to col. 21, line 10, “Once the CM 16 initializes its internal parameters to the configuration parameters received from the CMTS 12 in an upstream channel descriptor message, and further completes a ranging process on all or some upstream transmission frequencies specified in the upstream channel descriptor message, the CM 16 may establish IP connectivity.”).
.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Quigley, Renken, Masuko, and Okamoto.

Regarding claim 21, the combination further teaches wherein determining transmit carrier pre-equalizer filter coefficients for each active carrier comprises: determining the transmit carrier pre-equalizer filter coefficients for each active carrier from a cable modem.
Okamoto teaches determining pre-equalizer coefficients from a cable modem ([0014], “a processing circuit connected to the cable modem circuit for receiving the pre-equalization coefficient information from the cable modem circuit, and for determining the phase response of the transmission path from the pre-equalization coefficient information.” [0165], [0171]).
In view of Okamoto’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination determining the transmit carrier pre-equalizer filter coefficients for each .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gotwals et al. (US 2013/0003565) discloses a test system that performs capture and analysis of upstream data packets generated by a specific terminal device of the cable network in process of a normal operation of the terminal device ([0012]).
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R TELAN/           Primary Examiner, Art Unit 2426